DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks  filed on 9/15/21. Claims 21-22 are  cancelled and claims  35-36 are added as per applicant’s amendment dated 12/10/2121.
Status of claims
Claims 1, 4, 9-13, 15-19, 23-36 are pending in the application.
Claims 2-3, 5-8, 14 and 20-22 are cancelled.
Claims 24-26 and 33-34  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, 9-13, 15-19, 23, 27-32 and 35-36 are examined in the application and the generic claim is examined to the extent that it reads on  “VP/dimethylaminoethylmethacrylate copolymer”; Polyquaternium-37,  “behentrimonium chloride”  under cationic surfactant; “cetearyl alcohol” under fatty alcohol; “amodimethicone” under amino functionalized silicone; “isopropyl esters “ under esters. 
Regarding applicants’ statements under comments and clarification, examiner explained  to the attorney during the interview on 2/24/22. See the comments under “ other. See below for “ other” section Under “ Interview Summary form”.

    PNG
    media_image1.png
    199
    620
    media_image1.png
    Greyscale

The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 1 and 23 recites the amount of (g)  as “ about 0.5 to about 4%”, whereas claims 35 and 36 which depend on claims 1 and 23 respectively recites the amount of (g)  as “  2.5 to less than 4.5%”. The amounts of greater than 4 to 4.5%  is outside the scope of claims 1 and 23 and these claims do not further limit the subject matter of the claims upon which they depend.

The following rejections are maintained.

Claim Rejections - 35 USC § 103
Claims 1, 4, 9-13, 15-19, 23, 27-32 and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0103357 (‘357) and   U. S. Patent 9,125,838 (‘838) and US 2017/0340547(‘547) .
US ‘357 teaches composition for keratin fibers ( claimed hair cosmetic) and teaches under abstract conditioning and shine enhancing compositions condition the hair in terms of combability, smoothness and softness to hair (abstract) and under example 12 exemplifies:

    PNG
    media_image2.png
    201
    454
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    143
    522
    media_image3.png
    Greyscale



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).	

  Example 12 also discloses amodimethicone (claims 1,16, 23 and 29-30) and  drawn to amino functionalized silicone (f) and the amount is 0.8% and this is within about 0. 1 to about 3% of claims 17and 23.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

 Example also discloses claimed cetearyl alcohol (claims 1, 13,  23 and 28) drawn to fatty alcohol (d) and the amount is 10%. US ‘357 teaches at ¶ [0086] fatty alcohols and the amount is 0.1-20% and the description includes claimed cetearyl alcohol and the claimed amount which is 0.5-3% of claims 1 and 23 is within the amount taught by US ‘357. US ‘357 at ¶ [0102] teaches adding to the compositions cationic polymers as conditioning agents and this includes claimed Polyquaternium-37 (claims 1 and 23). US ‘357 at ¶ [0063] teaches:

    PNG
    media_image4.png
    138
    478
    media_image4.png
    Greyscale


The above paragraph explicitly teaches that cationic polymers can also be used as hair fixing agents  and US ‘357 at ¶ [0069] teaches the amount of fixing polymers and the same amount is also for cationic polymers since cationic polymers can be used as fixing agents. See below.

    PNG
    media_image5.png
    108
    483
    media_image5.png
    Greyscale

   The claimed amount about 1.5 to about 3 %  (claim 9) and the claimed amount “ greater than 1.5 to about 3 wt%”  of claim 23 is within the amount taught by US ‘357 and example 7 exemplifies Polyquaternium-37 and the amount is 0.5% and this amount exemplified by US ‘357 is within claimed amount about 1.5 to about 3 %.  
US ‘357 at ¶ [0063] teaches “ preferably” the compositions comprise at least one conditioning agent and this includes cationic polymers (claimed), polyols (claimed), cationic surfactants (claimed).
US ‘357 at ¶ [0066] teaches adding hair conditioner and the amount is 0.01-10% and at [0067] teaches claimed panthenol (e) ( claims 1 and 23)  and the amount claimed which is from about 0.1 to about 3 wt % of claim 15  and 0.1 to about 1% of claim 23 is within the amount taught by US ‘357.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)
	
 US ‘357 at ¶ [0059] teaches adding oil (g)  to the compositions and the oils include claimed coconut oil (claims1, 18-19 and 23) and jojoba oil (claim 18) and the amount taught is  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

US ‘357 teaches at ¶ [0060] adding esters and this includes isopropyl palmitate, other compounds drawn to esters of claim 22. US ‘357 also teaches adding non-ionic surfactants as emulsifiers and this includes fatty alcohol ethoxylates, which is drawn to alkoxylated fatty alcohols of claim 21. 
US ‘357 at ¶¶ [0069-0074] teaches adding fixing polymers to the compositions and at¶ [0072] teaches Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer.
The difference between US ‘357 and instant application is regarding ingredient (a) species, which is “VP/dimethylaminoethylmethacrylate copolymer”  and the amount drawn to claim 4.
Patent ‘838 teaches whipped compositions for the treatment of keratin fibers (hair cosmetic) and teaches at col.1, ll.45-48 that the whipped compositions provide enhanced elastic property, desirably bouncy texture and significantly improved viscosity and teaches at col.5, ll. 20-24 that the compositions comprise film formers, which can be chosen from anionic, amphoteric and non-ionic and under claim 1 claims a composition which has emulsifying agent, gelling agent and film former and under claim 10 claims the film former drawn to the claimed species, which is “VP/dimethylaminoethylmethacrylate copolymer” (claims 1 and 23). Claim  10 also claims Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer, which is functionally equivalent to “VP/dimethylaminoethylmethacrylate copolymer”.  See below for claims 1 and 10.

    PNG
    media_image6.png
    280
    463
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    96
    518
    media_image7.png
    Greyscale


Patent is claiming the same species claimed under a) in the instant application (claim 10) and patent under claim 10 also claims  the same species.
Patent ‘838 does not teach the amount of film former.
US ‘547 teaches methods for shaping of keratin fibers (hair cosmetic compositions) and teaches the amount of film forming polymers at ¶ [0182] and this is about 0.1 to about 20% and the claimed amount 0.4 to about 2% overlaps with this amount. See ¶ [0183] at page 7, ll. 16-17 for “VP/dimethylaminoethylmethacrylate copolymer”. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

	
0.1-20% and describes claimed species under b) which is polyquaternium 37 at paragraph [0103]. US ‘357 under example 12 teaches amount of dimethicone, species under f) and this is 0.5%. US ‘357 at paragraph [0059] teaches the amount of oil to be below 2%, under f) and this is 0.01-2%.  US ‘547 teaches the amount of film formers and this is 0.1 -20% and patent ‘838 claims the same film former species under a) is VP/dimethylaminoethylmethacrylate copolymer and Amodimethicone (species under f is exemplified in example 12 as 0.8%)
Taking the amount of ingredient, a) as 0.3% and taking the amount of b) as 0.3 %, d) as 0.8% and f) as 0.1% (a+b) is 0.6% and (f+g) is 1.8% and the ratio of a+b to f+g is 0.6/1.8 and the ratio is 0.33 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claim 32) .
Taking the amount of ingredient, a) as 0.4% and taking the amount of b) as 0.4 %, d) as 0.8% and f) as 0.1% (a+b) is 0.8% and (f+g) is 1.8% and the ratio of a+b to f+g is 0.8/1.8 and the ratio is 0.44 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claim 32) .
Taking the amount  of ingredient, a) as 0.5% and taking the amount of b) as 0.5 %, d) as 0.8% and f) as 0.1% ( a+b) is1% and (f+g) is 1.8% and the ratio of a+b to f+g is 1.0/1.8 and  the ratio is 0.55 and this is within the ratio of about 0.2 to about 0.8 (claims 1, 23) and within the ratio of 0.25-0.6 (claim 31).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '357 in example 12 by adding panthenol, oil, esters and alkoxylated fatty alcohols and add polyquaternium-37 taught .
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
 Applicants argue that the art does not identify the claimed ratio as results effective variable since examiner points to example 7  of  US ‘357 for the amount of polyquaternium-37 and example 12  of US ‘357 for the amount of amodimethicone, however example 12 of  US ‘357  does not include components (a), (b) and (g) and examiner points to patent ‘838 and US ‘547 for the amount of (a)  and none of the references describe or suggest the claimed  ratio and  applicants  contend that the rejection selectively picks amounts of optional ingredients from generic ranges and disparate teachings in the art to derive a ratio corresponding to instant claims, which is improper hindsight. Applicants contend that the rejection is based upon example 12 as a starting point and argue that example 12 does not include claimed elected species under (a) and 
In response to above argument, applicants are notified that the rejection is  not based upon example 12 alone but to entire disclosure of US ‘357 for the claimed ingredients (b)- (h) except for ingredient (a). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215. (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
 Regarding applicant’s argument that US ‘357 does not teach the claimed ratio, applicants are notified that the rejection is based upon 103 and not 102 rejection. US ‘357 teaches all the claimed ingredients (b)-(h) as explained  above under  the body of the rejection except (a). When US ‘357 does not disclose ingredient (a), which is part of the ratio, how can US ‘357 teach the ratio?
Regarding applicant’s argument with respect to  newly added claims 35 and 36, see new reference which teaches this limitation and examiner will not address applicants’ arguments..
	Applicants point out to unexpected results in the specification and argue that comparable compositions B and C are more closely related to example 12 and argue that only inventive compostion A provided texture that was bouncy, creamy and emollients feel (not emollients free stated by applicants at page 8 of remarks). Se the table and the data below.

    PNG
    media_image8.png
    486
    697
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    502
    707
    media_image9.png
    Greyscale


In response to the above argument, the showing in the specification is not commensurate with the scope of claims 1 or 23 drawn exclusively to the elected species and to ingredients that showed  the results. There is no single claim which is drawn to the elected species and is commensurate with the showing in the specification argued by applicants regarding unexpected results (emphasis added). 
Examiner suggested a claim to advance the prosecution which is commensurate with the showing in the specification and drawn to elected species. Applicants did not agree.
The following new ground of rejection is necessitated by the amendment.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0103357 (‘357) and   U. S. Patent 9,125,838 (‘838) and US  as applied to claims1, 4, 9-13, 15-19, 23, 27-32 and 35-36 above, and further in view of US 2007/0081965 (‘965).
US ‘357 at ¶ [0059] teaches adding oil (g)  to the compositions and the oils include claimed coconut oil (claims1, 18-19 and 23) and jojoba oil (claim 18) and the amount taught is 0.01-2% but not the claimed amount which is amount of 2.5 to less than 4.5 wt%.
US ‘965 teaches hair conditioning compositions and teaches claimed cationic surfactant species “ behen trimethyl ammonium chloride”  and amount  ( 0.1-10%) at ¶¶[0025-0026] respectively and at ¶¶[0049, 0050 & 0053] teaches conditioning oil which is hydrophobic and selected from hydrocarbon oils, fatty esters and silicone oils and at ¶ [0063] teaches:

    PNG
    media_image10.png
    192
    464
    media_image10.png
    Greyscale

The above paragraph teaches coconut oil.  US ‘965 at ¶ [0064] teaches:

    PNG
    media_image11.png
    70
    467
    media_image11.png
    Greyscale

The preferred material is coconut oil  or soybean oil or sunflower oil. US ‘965 at ¶ [0069] teaches the amount of hydrophobic condition oils, which can be from 0.1 to 10%. This amount overlaps with the amount taught by US ‘357, which is 0.01-2%.
US ‘965 teaches the advantages of condition oil at ¶ [0052]. See below.

    PNG
    media_image12.png
    147
    525
    media_image12.png
    Greyscale

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '357 in example 12 by adding panthenol, oil, esters and alkoxylated fatty alcohols and add polyquaternium-37 taught and exemplified by US ‘357 and change the amount of cetearyl alcohol to not more than about 3% since US ‘357 teaches the amount of fatty alcohol can be anywhere from 0.1-20% and add the film former (same as fixing polymer taught by US ‘357)  and use  the claimed amount taught by US ‘547 since US ‘547 teaches the amount can be anywhere from 0.1-20% along with ingredients a and b claimed in patent ‘838  and increase the amount of oil to  higher amount  claimed in claims 35-36  in view of US ‘965 teaching  higher amount for oil, with  the reasonable expectation of success that the modified hair treatment compositions condition the hair in terms of combability, smoothness, volume, body, protection against damage, stylability and softness to hair and adding the compositions of patent ‘838, which has the claimed film forming polymer species, has the  additional advantage of providing the consumer whipped texture that will penetrate the hair to add moisture but will not results in any product build up or leave the hair greasy. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619